Exhibit 10.1


AMENDMENT NO. 1 TO 8% SECURED DEBENTURE


This AMENDMENT NO. 1 TO 8% SECURED DEBENTURE (this “Amendment”) is made and
entered into this 5th day of March, 2009 by and between China North East
Petroleum Holdings Limited, a Nevada corporation (the “Company”), and Lotusbox
Investments Limited, an entity organized under the laws of Singapore
(“Lotusbox”).  Capitalized terms used herein but not defined herein shall have
the meaning set forth for such terms in the Debenture.


WHEREAS, the Company issued a 8% Secured Debenture to Lotusbox on February 28,
2008 (the “Debenture”) pursuant to the Securities Purchase Agreement by and
between the Company and Lotusbox on even date therewith.


WHEREAS, pursuant to Section 5(c) of the Debenture, Lotusbox is entitled to
require that the Company pay any portion or all of the principal and accrued
interest on the Debenture at anytime following 10 days’ written notice to the
Company in the event that the Company fails to effect a listing on either the
American Stock Exchange or NASDAQ for the Common Stock by the date which is 12
months after the Original Issue Date of the Debenture (the “Original Listing
Deadline”).


WHEREAS, the Company does not expect to effect a listing on the American Stock
Exchange or NASDAQ by the Original Listing Deadline.


WHEREAS, the Company and Lotusbox desire to amend the Debenture on the terms set
forth herein.


NOW, THEREFORE, in consideration of the foregoing and the respective
representations, covenants and agreements set forth below, the parties agree as
follows:


1.           Extension of Company’s Listing Obligation.  Lotusbox hereby agrees
to extend the Original Listing Deadline until August 30, 2010 (the “Revised
Listing Deadline”) and agrees that until the date of the Revised Listing
Deadline it will not enforce its rights to demand payment on any portion of the
principal and accrued interest pursuant to Section 5(c) of the Debenture other
than as set forth in Section 2 of this Amendment.  For the avoidance of doubt,
the parties agree and acknowledge that all payments, fees and penalties set
forth in the Debenture, other than those set forth in Section 2(a) and Section
5(c), shall remain in full force and effect.


2.           Revision of Schedule of Repayment.  Section 2(a) of the Debenture
shall be restated in its entirety as follows:
 
  (a)           Principal Payment.  The principal amount of this Debenture shall
be payable as follows:
 

--------------------------------------------------------------------------------


 
Repayment Date
Repayment Amount
   
August 28, 2008
$750,000
   
March 28, 2009
$1,250,000
   
June 28, 2009
$1,250,000
   
September 28, 2009
$1,250,000
   
December 28, 2009
$1,250,000
   
March 28, 2010
$1,875,000
   
August 28, 2010
$2,500,000
   
February 28, 2011
$2,500,000
   
August 28, 2011
$1,500,000
   
February 28, 2012
$875,000
   
Total Principal Payment
$15,000,000



3.           Issuance of Warrants.  The Company shall issue to Lotusbox warrants
to purchase: (a) 250,000 shares of Common Stock at a per share exercise price of
$2.00, and (b) 250,000 shares of Common Stock at a per share exercise price of
$2.35 (collectively, the “Warrants”).  The term of the Warrants shall be four
years from the date of issuance.  The Warrants shall be substantially in the
form attached hereto as Exhibit A.


4.           Delivery of Warrants.  The Company shall cause a copy of the
Warrants to be delivered by facsimile to Lotusbox upon execution of this
Amendment.  The originally executed Warrants shall be delivered by the Company
to Lotusbox no later than seven days following the execution of this Amendment
to:


Lotusbox Investments Limited
c/o 137, Telok Ayer Street
#04-04/05
Singapore 068602
Attn:  Diana The
 
2

--------------------------------------------------------------------------------


 
5.           Representations and Warranties.  The Company hereby makes the
following representations and warranties to Lotusbox:


(a) the representations and warranties of the Company set forth in Section 3.1
of the Purchase Agreement are true and correct in all respects as of the date of
this Amendment, except as set forth on Exhibit B attached hereto;


(b) the Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by the Amendment and otherwise
to carry out its obligations hereunder.  The execution and delivery of the
Amendment by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, its board
of directors or its stockholders in connection therewith; and


(c) the Warrants are duly authorized and, upon issuance, delivery and payment,
will be legally binding obligations of the Company.  The shares of Common Stock
issuable upon exercise of the Warrants have been duly and validly authorized and
reserved for issuance and upon issuance, delivery and payment, will be validly
issued, fully paid and non-assessable.


6.           Legal Fees.  The Company shall pay the legal fees incurred by
Lotusbox in connection with the transactions contemplated hereby, which shall
not exceed $5,000.


7.           Additional Event of Default.  It shall be an “Event of Default”
pursuant to Section 7 of the Debenture if at any time after the second
anniversary of the date hereof, there is no effective registration statement, or
no current prospectus available for, the resale of the shares of Common Stock
issuable upon exercise of the Warrants.  If such Event of Default occurs, the
Company shall reimburse Lotusbox for all fees and expenses incurred by Lotusbox
in connection with enforcing its rights and remedies under the Purchase
Agreement and the Debenture and under applicable law.


8.           No Other Changes.  Except as amended hereby, all other terms of the
Debenture shall remain unmodified and in full force and effect.




[SIGNATURE PAGE FOLLOWS]
 
 
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the day and year first above written.
 
China North East Petroleum Holdings Limited
 
Lotusbox Investments Limited
                         
By:
/s/ Wang Hongjun
 
By:
/s/ Suresh Withana     
Wang Hongjun
   
Name: Suresh Withana
   
Chairman and President
   
Title: Director
 

 
 
 
 

 

--------------------------------------------------------------------------------


 
Exhibit A


Form of Warrant
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit B


Representations and Warranties
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 